Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 1 of 9                PageID #: 1



                                                                  FILED INTHE
      graham, jerald, and                                  UNITED STATES DISTRICT COURT
      hines, Eil een D,                                         DISTRICT OF HAWAII
  2
      husband and wife                                           NOV 2 0 2018
                                                        a~ o'clock and [.Q_min. (J M Y;"
  3   c/o
      EILEEN D. HINES         g;}R·
  4
      ehines97@aol.com         7 &:t' ·5~e>o                SUE BEITIA. CLERK
  5   I


      JERALD GRAHAM
  6   86-341 Kauaopuu
  7
      Waianae, HI, 96792

  8

  9
                             UNITED STATES DISTRICT COURT
 10
                                   DISTRICT OF HAW Aii
 1I                    300 Ala Moana Blvd, Rm C338 , Honolulu, HI 96850

 12

 13                        COMPLAINT (CLAIM) FOR FRAUD
                                       DEN IAL OF RIGHTS
 14

 15
      IN THE MATTER OF                         )
 16
 17

 18
      JERALD GRAHAM,
      EILEEN D. HINES,
      A MARRIED COUPLE
                                               l CONPLAINT FOR FRAUD
                                                 DENIAL OF RIGHTS; EXIDBITS
                                               ) AA & BB;
                                                 CERTIFICATE OF SERVICE
19
20           v.
                  Plaintiff(s),
                                               ~

                                               l
                                               )

      WlLMINGTON SA YING FUND                  ~
21    SOCIETY FSB D/B/A CHISTIANA      Judge: Hon.
      TRUST, NOT INDIVIDUALLY BUT AS                        ~------~
22
      TRUSTEE FOR PRETIUM MORTGAGE
                                       Hearing date : - - - - - - - -
23    ACQUISITIONS TRUST             )
                 Defendant(s).       ) Time:
24
      _ ____________)                                ~---------



25

26
                              COMPLAINT (CLAJM) FOR FRAUD
27
                                   DENIAL OF RIGHTS
28


      CLA IM FOR FRl\UD. DENLAL OF RlGHTS                  Case No
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 2 of 9                     PageID #: 2



      Come now graham jerald, and hines, eileen, husband and wife, as accommodation parties
  1

  2   for all property both registered and unregistered belonging JERALD GRAHAM, and

  3   EILEEN D. HINES, A MARRIED COUPLE,, hereinafter referred to as Plaintiff(s),
  4
      complains and alleges as follows:
  5

  6                                 GENERAL ALLEGATIONS
  7

  8          1.      FRAUD - FALSE CLAIMS
  9
      Plaintiff(s) seek to remedy from WILMINGTON SAYING FUND, SOCIETY FSB
 10
      D/B/A CHISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR
 11
      PRETIUM MORTGAGE ACQUISITIONS TRUST, herein after" Defendants" where
 12

 13   Defendants presented as evidence in public case# Civil No. 11-1-3218-12 (JHC), a

 14   document entitled "Declaration in Support of Plaintiffs Motion for Summary Judgment
 15
      dated 10-20-2016, herein attached to this Claim as Exhibit "AA", a non-verified
 16
      declaration by Gloria A. Rocha, an alleged employee of Rushmore Loan Management
 17

 18   Services LLC, hereinafter "Rocha" a document that introduces Fraud upon the Court by

 19   the following deficiency on page 3 point 6, there is no declaration of having reviewed
 20
      Original documents of a note (Rocha's exhibit "B"), herein attached as Exhibit BB, a note
 21
      that Rocha declares has no endorsement from Plaintiff(s ), a declaration by way of
 22
      inspecting a mere unrecorded copy of the alleged note, in violation of the Federal False
 23

 24   Claims Act, 31 U.S.C. § 3729(a)(l)(A), Federal False Claims Act, 31 U.S.C. §

 25   3729(a)(l)(B) and Federal False Claims Act, 31 U.S.C. § 3729(a)(l)(C) - all Federal False
 26
      Claims act causes Against all Defendants.
 27

 28


      CLAIM FOR FRAUD, DENIAL OF RIGHTS                          Case No _ _ _ _ _ _ __
                                                                                                 2
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 3 of 9                      PageID #: 3



             2.        DENIAL OF RIGHTS             On October 25th 2018, in former public case
  1
  2   Civil No. 11-1-3218-12 (JHC), Plaintiff had in possession silver coin of the United States

  3   of America, in a face value amount over 20 dollars, to remedy any claims by the
  4
      Defendants, by way of a public bidding, where Plaintiff was informed that the opportunity
  5
      to bid was open to the Plaintiff, to remedy the claims of the Defendant. The County
  6

  7   Commissioner then stalled the bidding process and based on the Courts instructions in

  8   Civil Case No. 11-1-3218-12 (JHC) inspected the silver coin that the Plaintiff had in

  9   possession to bid, and reported that the Plaintiff's holdings were of an unknown value, of
 10
      then the Court in Civil Case No 11-1-3218-12 (JHC) denied the plaintiff the opportunity to
 11
      bid, creating a violation of due process and constitutional law of the 7th amendment of the
 12

 13   United States.

 14          3.        DISPUTE. This is a CLAIM FOR FRAUD that Plaintiff is now
 15   disputing any alleged debt until Defendants provide verification c of the alleged debt
 16
      pursuant to, but not limited to, Plaintiff(s) rights under the Fair Debt Collection Practices
 17
      Act (FDCPA), the Uniform Commercial Code, and the Hawaii Fair Debt Collection
 18

 19   Practices Act, for proof of claim: verificationc of money alleged to be owed pursuant, but

 20   not limited, to 15 U.S.C. § 1866(b) of the Fair Credit Billing Act, 15 U.S.C. §1692g-the
 21
      Fair Debt Collection Practices Act, FAILURE OF WHICH IS FRAUD UPON THE
 22
      COURT, until a Certified0 and Verifiedh Copy of an executed contract between the
 23
 24   Plaintiff(s) and Defendant(s) is presented to Plaintiff from the existing original

 25   containing a wet blue/black ink Signature, and;

 26          4.        LACK OF LAWFUL COLLECTION PROCESS. It appears the claim
27
      in Defendants Case, Public case# Civil No. 11-1-3218-12 (JHC), is an alleged debt
28


      CLAIM FOR FR.AUD, DENIAL OF RIGHTS                          Case No _ _ _ _ _ _ __
                                                                                                 3
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 4 of 9                       PageID #: 4



      subject to the provisions of the FDCPA in regard to this collection proceeding for an
  1

  2   alleged debt claimed is owed by the Plaintiff(s). See Britton v. Weiss, U.S. Dist. Ct.,

  3   Northern Dist. New York 1988, and Laws v Cheslock, U.S. Dist Ct., Northern Dist. Illinois,
  4
      East Div., 1999. Pursuant to the FDCPS, and;
  5
              5.       VIOLATION DETERMINATION. Defenants failure to provide
  6
      anything less than the validations as REQUIRED BYLAW and continuing a legal action
  7

  8   in an attempt to collect on the alleged debt may be deemed a violation of, but not limited

  9   to, the FDCPA for providing false, misleading and/or deceptive information, and
 10
      misrepresenting the character, amount and/or legal status of the alleged debt for the
 11
      purpose of harassment and coercion as well as failure to provide the required validations
 12

 13   of any alleged debt, for if any declarations are to apply to the Defendants claim in public

 14   case# Civil No. 11-1-3218-12 (JHC), the standard of any hearsay exception for admissible
 15   testimony shall be sworn to properly by an affiant who holds oneself to the standards of
 16
      personal liability of perjury by testimony that is sworn to be true, correct, and complete,
 17
      and not mere by "having been sworn" presumable to tell a lie, a falsehood, a fraud or
 18

 19   omission for the purpose of stultifying the PlaintifT(s) and attempting to solicit the

 20   Plaintiff(s) into a commercial adventure to the prejudice of the Plaintiff(s) equitable
 21
      interests and;
 22
             6.        ALTERATIONS. Plaintiff(s) did not agree to any changes, notices,
 23
      alterations, amendments or the like, previously and allegedly, mailed to Plaintiff(s) by
 24

 25   Defendants, or its agents, and;

 26           7.       LACK OF STANDING. Defendants claim in public case# Civil No. 11-
 27
      1-3218-12 (JHC), lacks a Certifieda and Verifiedh Copy of an executed, legal and lawful
 28


      CLAIM FOR FRAUD, DENIAL OF RIGHTS                            Case No_ _ _ _ _ _ __
                                                                                                    4
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 5 of 9                      PageID #: 5



      PROMISSORY NOTE from Defendant(s) from an existing original containing a wet
  1
  2   blue/black ink Signature, and;

  3

  4
      WHEREFORE, Plaintiff(s) pray for the following judgment against Defendant(s) as

  5                                             follows:

  6

  7          A.      That this Honorable Court establish Jurisdiction over all matters of this

  8   COMPLAINT OF FRAUD, and the matters of Public Case# Civil No. 11-1-3218-12

  9   (JHC), and;
 10

 11          B.      That this Honorable Court orders the Defendant(s) to VERIFY any and all
 12   Claims of Debt allegedly owed by the PlaintifT(s) Pursuant, in accordance to all
 13
      applicable law, but not limited to, the Uniform Commercial Code § 3-302, 3-305, Fair
 14
      Credit Billing Act -15 U.S.C. § 1666(3)(b)(ii), Fair Debt Collection Practices Act -15
 15
 16   U.S.C. §1692g, and/or Contract Law, Plaintiff motions and rightfully demands that the

 17   Defendant provide verificationc and/or adequate assurancee of the alleged debt claimed
 18
      owed by the Plaintiff(s) by verifying through a sworn affidavit that:
 19
               1.    Defendant is in possession of the original promissory notes (instrument(s
 20
                    issued, and;
 21
               2. Valuable consideration was given for the note(s)/instruments(s), and;
 22
 23            3. The promissory note(s)instrument(s) was/were received in good faith,     and~

 24
               4. All applicable United States Banking laws and/or Federal Reserve Policie
 25               and Procedures (USBL) and/or FRPP) were complied with, and;
 26
               5. All material facts pertinent to the "Loan Process" as required by USB
 27               and/or FRPP were disclosed to PlaintifT(s), allowing PlaintifT(s) to issu
 28               and execute promissory note(s)/instrument(s) to Defendant of PlaintifT(s
                  own free will absent of inducement and/or coercion and/or fraud by th

      CLAIM FOR FRAUD, DENIAL OF RIGHTS
                                                                                                  5
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 6 of 9                    PageID #: 6




                  Countrywide Funding, or the Defendant, both hereinafter referred to as th
  1
                  "Lender" and;
  2
              6. The "Lender" has NOT altered in any form or fashion the promissory
  3
                 note(s)/instruments(s) issued, and;
  4

  5            7. The promissory note(s)/instruments(s) issued was/were NOT used other than
                  as intended, which was to only be a promise to pay money "loaned", and;
  6
  7           8. The "Lender" did NOT use the promissory note(s)/instrument(s) issued,
                 without disclosing, as "bank notes" having "value" (bankable paper). See 31
  8              U.S.C. 5103 and House Joint Resolution (HJR) 192, and;
  9
              9. The "Lender" DID NOT accept money, money-equivalent, capital, funds o
 10
                 anything of value from issuer of promissory notes in the approximate amoun
 11              of the alleged "loan" on the promissory note(s)/instrument(s), and;

 12
               10. The "Lender" DID NOT EXCHANGE (as opposed to loan) promissory
 13                note(s)/instrument(s) issued for credits(s)/deposits(s) to a "transaction"
                   account, checking account or similar entity the "Lender" established o
 14
                   issuer's behalf and then withdrew, or something similar, from th
 15                credits(s)/deposit(s) and gave issuer an alleged "loan", and;
 16
               11. The "Lender's" accounting/bookkeeping entries under GAAP (Generally
 17                Accepted Accounting Principles) and GAAS (Generally Accepted Auditin
 18                Standards) DO NOT show an outstanding liability(s) owed to issuer o
                   promissory note(s)/instrument(s) by the "Lender" for the "face" amount o
 19                the promissory note(s)instruments(s) issued to "Lender", and;
20
               12. The "Lender" DID NOT give a "loan" as "valuable" consideration of th
21
                   promissory note(s)/instrument(s) issued, that was/were and/or is no mor
 22                than, an electronic and/or accounting/bookkeeping CREATED CREDI
                   similar to, or the same as a "credit memo" in banking, and;
23
24             13. If "Lender" used CREATED CREDIT in association with the "loan"
                   alleged to be owed by Plaintiff, that such CREATED CREDIT is legal
25
                   tender in accords with 31 U.S.C. 5103 and HJR-192, and;
26
              14. "Lender" had authority to lend its credit to the Plaintiff, the alleged debtor,
27
                  and;
28
               15. "Lender" had the authority to create money or credit, and;

      CLAIM FOR FRAUD, DENIAL OF RIGHTS                         Case No_ _ _ _ _ _ _ __
                                                                                               6
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 7 of 9                                           PageID #: 7



             C.            General Damages
  1
  2          D.            For costs of suit incurred herein; and
  3
             F.            For such other and further relief as this Honorable Court may deem just and
  4
                           proper.
  5
  6   Enclosures:
  7
      Exhibit AA:          Declaration in Support of Plaintiffs Motion for Summary Judgment dated
  8
                           10-20-2016
  9
 IO   Exhibit BB:          Mortgage Note dated 06-23-2007

 11          FOOTNOTES:
 12                                                      DEFINTIONS
                  a. •CERTIFIED COPY: means - "A copy of a document or record, signed and certified as a
 13
                           true copy by the officer to whose custody the original is entrusted.", and;
 14
                  b.       b VERIFIED COPY: means - "Copy of document which is shown by independent evidence
 15                        to be true. A copy, if successive witnesses trace the original into the hands of a witness

 16                        who made or compared the copy. See; Nu Car Carries V. Treynor, 75 U.S. App. D.C. 174,
                           125 F.2d 47, 48. ",and;
 17
                  c.   c       VERIFICATION: means-"Confirmation of correctness, truth, or authenticity, by affidavit,
 18
                           oath, deposition. Affidavit of truth of the matter stated and object of verification is to
 19                        assured good faith in averments or statements of party. See Sheeley v. City of Santa Clara,
                           215 Cal.Ap. 2d 83, 30 Cal. Rptr. 121, 123. Sworn or equivalent confirmation of truth .. .ln
20                         accounting, the process of substantiating entries in books of account.", and;

21
                  d. d ASSURE: means - "To make certain and put beyond doubt. To declare, aver, avouch,
22                    assert, or ensure positively. To declare solemnly; to assure to any one with design of
                           inspiring belief or confidence.", and;
23
                  e. •ASSURANCE: means - "The act or action of assuring... A declaration tending to inspire full
24
                           confidence."
25

26
27
28


      CLAIM FOR FRAUD, DENIAL OF RIGHTS
                                                                                                                         7
... "'·
-
          Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 8 of 9                              PageID #: 8



                Dated; Honolulu, Hawaii, November 20, 2018
            1

            2
            3

            4

            5
            6

            7

            8
            9
                                        PLAINTIFFS, PRO SE
           IO
           11
                                                       VERIFICATION
           12

           13      1) I, hines, eileen, declare that I am the Plaintiff in the above-entitled action. I have

           14           read the foregoing COMPLAINT OF FRAUD, DENIAL OF RIGHTS, and know

           15           its contents. That your Affiant is over the age of 18 and competent to testify, and;
                   2) That the facts stated herein are true, correct, complete and certain and not
           16
                        misleading, and;
           17
                   3) Your Affiant has first-hand knowledge of the facts stated herein and if called upon
           18
                        to testify in a common law court of competent jurisdiction or court of equity to
           19
                        said facts, that your Affiant will testify thereto, and;
          20
                   4) I further declare that the matters stated in the foregoing document are true of my
          21            own knowledge, except as to those matters which are stated on information and
          22            belief, and as to those matters I believe them to be true.
          23       5)

          24            "I certify under PENALTY OF PERJURY under the laws of the Stat
                that the foregoing is true and correct to the best of my knowledge and ber
          25

          26
                                                Witness by my hand and official seal,
          27
          28
                                                           See AttapCied hr-fitotarial
                                                      Aeknowledgel9earor Jarat Ce~fleate 4-- .   ated   llfzo/('1
                CLAIM FOR FRAUD, DENIAL OF RIGHTS
                                                                                                                8
Case 1:18-cv-00456-LEK-KJM Document 1 Filed 11/20/18 Page 9 of 9                                                                                                             PageID #: 9


                                                                HAWAI' I ALL-PURPOSE ACKNOWLEDGMENT

   STATE OF HAWAI'I



   CITY AND COUNTY OF HONOLULU                                                            }     ss.

                                                                             On this   :tlJ
                                                                                        Date
                                                                                               day of    dW Month
                                                                                                                              c        , 20).ff._, A.D.,
                                                                                                                                               Year
                                                                             before m:Ji~"rnally appeared

                                                                             (I)       ~---..Alll.-         ~
                                                                                     r.µ~·Signcrj
                                                                                       ~·v            and

                                                                             (lrri------------.L------------------------------------------~
                                                                                                   Name of Signer

                                                                             to me personally known, who acknowledged that such
                                                                             person(.sfexecuted the foregoing instrument as the free act
                                                                             and d~d of such personj8?, and if applicable in the capacity
                                                                             shown, having been duly authorized to execute such
                              \ \ \ l 1-1 I I 1 1                            instrument in such capacity.
             ,''''v~~..·.~~~.~~~ll,;_;',',,,
     :
         ''
                         .l
                              .·•...
                                    NOTARY
                                                    '•
                                                         ••.•
                                                                   ,
                                                                     ~
                                                                                                                                                                            'l/io(f(
     :               i              PUBLIC                  !            :   Notary's Signature                                                                                 Date
     :               :~            Comm. No.
                                                            :
                                                            :
                                                                        :
                                                                        -
     -:.
         ,               \           16-18 /
                                                                    ...:
              ,',,
          .....                    ··············                ,....       CHAD NISHIMURA
                  1
                      1
                          $
                             farE      ,,,..
                              ,,,,,OF ~~~~''
                                                         ~ ,,...
                                                                             Notary's Printed Name
                                                                             My commission expires: January 17. 2020




    l\A--k=f>~ e.:er±\~cale 0£ Ser-V~cQ
   Document Date: \\j'Z-0 {ft               ___
                              No. Pages: _ _ct                                                                                \ \ \ l I 1.1 I 11

   Notary Public, State of Hawai'i, First Circuit                                              ~                     ''\ ~~~ NISH/41~ I,,
                                                                                                               ~,,' ~..···············...~ '',,-:.

   Notary's Signature
                                                                                        tlho(!/ ate
                                                                                                             -
                                                                                                              :
                                                                                                             :_
                                                                                                                         ./
                                                                                                                         ~~
                                                                                                                                     NOTMY
                                                                                                                                     PUBLIC
                                                                                                                                  Comm. No.
                                                                                                                                                       \.
                                                                                                                                                        ~
                                                                                                                                                        :
                                                                                                                                                                    -
                                                                                                                                                                        -
                                                                                                                                                                        :
                                                                                                                                                                        -
   CHAD NISHIMURA                                                                                             -:.         \         16-18   ....                    :
   Notary's Printed Name
                                                                                                               ',,                ·· .............··            ,,...
                                                                                                                    ,,   $~                        ~        , ...
   My commission expires: January 17. 2020                                                                           11
                                                                                                                          1~TE OF Ht-.~~,,,
                                                                                                                                  '''""'''                                   8A
